DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

INFORMATION DISCLOSURE STATEMENT
2. 	Information Disclosure Statements filed 10/6/2020 is acknowledged.  


Claim Rejections- 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Woo et al. (US 2011/0305659). 
Rezai et al. (US 2018/0333515) (hereinafter Rezai et al.) disclose absorbent articles (i.e., substrate) (abstract) that include odor controlling compounds (para 0025). Absorbent polymer materials include polyvinyl alcohol and cross-linked carboxymethyl cellulose (para 0027). The article contains compounds that are reactive toward malodor  molecules containing sulfur atoms (thiol type malodors) (para 0103). Regarding claims 3-4, these claims recite the order in which the thiol-capture agent is added however, selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930). The thiol-capture agent is incorporated in the substrate of Rezai. Rezai et al. further disclose water swellable material hydrogel (para 0121 and 0126). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to contact skin with substrate (i.e., absorbent article) such that the thiol malodor is absorbed and reacted with thiol capture agents in view of the teachings of Rezai et al. One would have been motivated to do so for the purposes of reducing odors of bodily fluids. 

DOUBLE PATENTING
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15  of copending Application No. 16345394. 
The differences are in the claim 1’ of the ‘394 application recite a method of sampling volatile malodorous materials from human skin, said method comprising topical application of a patch comprising an absorbent hydrogel layer where volatile malodorous materials are absorbed into the hydrogel layer and subsequently being extracted. Thiols are volatile fatty acids. Thus, the scope of the claim overlaps the difference is the patch however, it is prima facie obvious to one of ordinary skill in the art to use absorbent 
This is a provisional nonstatutory double patenting rejection.
Claims 1-12 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15  of copending Application No. 16345427. 
The differences are in the claim 1’ of the ‘427 application recite a method of capturing perspiration from the human skin, said method comprising the topical application of a patch (i.e., substrate) comprising an absorbent hydrogel layer and a backing sheet adhered to the absorbent layer, the perspiration being absorbed in to the hydrogel layer where the patch captures volatile malodorous materials (i.e. thiols). Thus, the scope of the claim overlaps the difference is the patch however, it is prima facie obvious to one of ordinary skill in the art to use absorbent articles applied to skin surface to absorb any type of body fluid in view of Rezai et al (para 0002) for the purposes of reducing malodors (para 0003 and 0005).  
This is a provisional nonstatutory double patenting rejection.


ALLOWABLE SUBJECT MATTER
5.	While the deodorizing maleimide compounds are generally  known in the art in view of ( US Patent 3,843, 781), Rezai et al. does not disclose use of maleimide compounds and the prior art does not disclose use of these compounds in the method as recited by the claims. 
s 5-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12-17 are allowed. 
CORRESPONDENCE
6.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANAH AL-AWADI/           Primary Examiner, Art Unit 1615